The facts set forth in the majority opinion clearly demonstrate that this was a controversy between the Governor and the late Commissioner of Insurance over the appointment of a Manager of the State Hail Insurance Department. We were asked to exercise the original jurisdiction conferred upon this Court by § 87 of the Constitution because the controversy involved the sovereignty of the State. The original jurisdiction of this Court "is reserved for the use of the state itself when it appears to be necessary to vindicate or protect its prerogatives or franchises or the liberties of its people." State ex rel. Conrad v. Langer,68 N.D. 167, 277 N.W. 504. Since the case was submitted the Insurance Commissioner *Page 692 
has died. The Governor now possesses the power to appoint his successor. Rev Code 1943, § 44-0203. That successor has power to appoint a Manager of the State Hail Insurance Department with the approval of the Governor. Rev Code 1943. § 26-2202. The issues growing out of the apportionment of appointive power between the Governor and the Commissioner of Insurance are moot. For all practical purposes the controversy which brought the matter to this Court is at an end and no longer calls for the exercise of our original jurisdiction. The case should, therefore, be dismissed.